Citation Nr: 1532604	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-33 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tuberculosis.


REPRESENTATION

Veteran represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

When this matter was initially before the Board in June 2014, the Board denied service connection for tuberculosis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2015 order, granted the parties' joint motion for remand, vacating the Board's decision and remanding the case for compliance with the terms of the joint motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2015 joint motion for remand, the parties determined that the Board had not attempted to procure treatment records from a Dr. Hayhurst and that, "[o]n remand, VA must provide and Appellant should return a new VA Form 21-4142 authorizing VA to obtain his treatment records from Dr. Hayhurst, and VA must attempt to obtain those records."  Thus, the Board must remand this matter for compliance with the Court's order granting the parties' joint motion to remand.  See Forcier v. Nicholson 19 Vet. App. 414, 425 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After contacting the Veteran and requesting any necessary release forms authorizing VA to obtain his treatment records from Dr. Hayhurst, make reasonable attempts to obtain any such records.  All efforts to obtain these records should be documented.  The unavailability of any records should be so noted in the claims file and the Veteran should be so informed and provided with an opportunity to submit such reports.

2.  Conduct any development deemed necessary following submission of such records.

3.  Then readjudicate the issue.  If any of the benefits sought remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

